NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


EVOLATION YOGA FLORIDA, LLC, a             )
Florida limited liability company and MARK )
DROST, an individual,                      )
                                           )
               Appellants,                 )
                                           )
v.                                         )        Case No. 2D19-605
                                           )
ALAEDIN & MAJDI INVESTMENTS, INC., )
a Florida corporation,                     )
                                           )
               Appellee.                   )
                                           )

Opinion filed August 30, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; E. Lamar Battles, Judge.

Robert J. Lindeman of Marcadis Singer
P.A., Tampa, for Appellants.

Kurt E. Davis of The Davis Law Firm,
Tampa, for Appellee.


PER CURIAM.

             Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979).



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.